UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported): August 9, 2013 DRINKS AMERICAS HOLDINGS, LTD. (Exact Name of Registrant as Specified in its Charter) Delaware 000-19086 87-0438825 State of Incorporation Commission File Number IRS Employer I.D. Number 4101 Whiteside Street, Los Angeles, CA 90063 Address of principal executive offices Registrant's telephone number:(323) 266-8765 (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240-13e-4(c)) Item 1.01 Entry Into A Material Definitive Agreement Item 2.03 Creation of a Direct Financial Obligation On August 9, 2013, Drinks Americas Holdings, Inc. (the “Company”) entered into a first amendment agreement (the “Amendment”) with IBC Funds LLC (“IBC”), to that certain 8% Convertible Unsecured Promissory Note (the “Note”) in principal amount of $35,000, dated as of November 1, 2012 and due May 1, 2013. Pursuant to the Amendment, IBC agreed to extend the maturity of the Note from May 1, 2013 to May 1, 2014 and to waive, if any, existing or prior defaults under the Note and the Company agreed to (i) amend the conversion price of the Note to the equal 35% of the lowest historical traded price of the Company’s common stock. The foregoing information is a summary of the Amendment, and the Note, is not complete, and is qualified in its entirety by reference to the full text of those agreements, each of which is attached as an exhibit to this Current Report on Form 8-K.Readers should review those agreements for a complete understanding of the terms and conditions associated with this transaction. Item 9.01 Financial Statements and Exhibits (c) Exhibits Exhibit No. Description Convertible Promissory Note First Amendment to Convertible Promissory Note SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated:August 15, 2013 DRINKS AMERICAS HOLDINGS, LTD. /s/Timothy Owens Timothy Owens, Chief Executive Officer
